Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 1 of 49 PageID #: 8164




                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ALEXSAM, INC,                                  §
  Plaintiff                                    §
                                               §
v.                                             §
                                               §
SIMON      PROPERTY    GROUP,     L.P.,        §
BLACKHAWK         NETWORK,       INC.,         §
AMERICAN        EXPRESS      TRAVEL            §
RELATED SERVICES COMPANY, INC.,                §
and U.S. BANK, N.A.                            §
   Defendants                                  §
_____________________________________          §         CASE NO. 2:19-CV-331-JRG
                                               §
ALEXSAM, INC.,                                 §
  Third-Party Plaintiff                        §
                                               §
v.                                             §
                                               §
BLACKHAWK NETWORK, INC., U.S.                  §
BANK, N.A., AMERICAN EXPRESS                   §
TRAVEL        RELEATED   SERVICES              §
COMPANY, INC.                                  §
  Third-Party Defendants                       §
                                               §


                               CLAIM CONSTRUCTION
                              MEMORANDUM AND ORDER

       On June 24, 2021, the Court held a hearing to determine the proper construction of

disputed terms in United States Patent No. 6,000,608. Before the Court is the Opening Claim

Construction Brief (Dkt. No. 212) filed by Plaintiff Alexsam, Inc. (“Plaintiff” or “AlexSam” or

“Alexsam”). Also before the Court are: the Responsive Claim Construction Brief (Dkt. No. 223)

filed by Defendant Simon Property Group, L.P. (“Simon” or “SPG”); the Responsive Claim

Construction Brief (Dkt. 222) filed by Defendants American Express Travel Related Services

Company, Inc. (“Amex”), Blackhawk Network, Inc. (“Blackhawk”), and U.S. Bank N.A. (“U.S.

                                              1
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 2 of 49 PageID #: 8165




Bank”) (collectively referred to as the “Third-Party Defendants”); and Plaintiff’s reply (Dkt. No.

228). Further before the Court are the parties’ joint claim construction charts filed pursuant to

Local Patent Rule (“P.R.”) 4-3 (Dkt. No. 202) and P.R. 4-5(d) (Dkt. No. 232, Ex. A). Having

reviewed the arguments made by the parties at the hearing and in their claim construction

briefing, having considered the intrinsic evidence, and having made subsidiary factual findings

about the extrinsic evidence, the Court hereby issues this Claim Construction Memorandum and

Order. See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); Teva Pharm.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                                2
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 3 of 49 PageID #: 8166




                                                          Table of Contents

I. BACKGROUND ....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 6
III. AGREED TERMS............................................................................................................... 10
IV. DISPUTED TERMS............................................................................................................ 10
   1. “banking network” ............................................................................................................... 11
   2. “loyalty data” ....................................................................................................................... 18
   3. “prepaid card” ...................................................................................................................... 24
   4. “processing hub” .................................................................................................................. 27
   5. “transaction processor” ........................................................................................................ 33
   6. Mixed Method-Apparatus .................................................................................................... 41
V. CONCLUSION...................................................................................................................... 46
APPENDIX A .............................................................................................................................. 47




                                                                      3
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 4 of 49 PageID #: 8167




                                           I. BACKGROUND

        Plaintiff alleges infringement of United States Patent No. 6,000,608 (“the ’608 Patent”).

Dkt. No. 212 at Ex. A. Plaintiff submits that “[t]he ’608 Patent covers a variety of important

technologies relating to the debit card industry,” and “[t]he multifunction card system disclosed

in the ’608 Patent enabled consumers and retailers to use existing point-of-sales devices, the

existing banking infrastructure, and a bank identification number (BIN) to perform financial

transactions . . . .” Dkt. No. 212 at 1.

        The ’608 Patent, titled “Multifunction Card System,” issued on December 14, 1999, and

bears a filing date of July 10, 1997. The Abstract of the ’608 Patent states:

        Disclosed is a multifunction card system which provides a multifunction card
        capable of serving as a prepaid phone card, a debit card, a loyalty card, and a
        medical information card. Each card has an identification number comprising a
        bank identification number which assists in establishing communications links.
        The card system can be accessed from any existing point-of-sale (POS) device.
        The POS device treats the card as a credit or debit card and routes transaction data
        to a processing hub using the banking system. The processing hub coordinates
        the various databases corresponding to the various functions of the card.

Various courts, including this Court, have construed disputed terms in the ’608 Patent:

        Alexsam, Inc. v. Datastream Card Services, Ltd., et al., No. 2:03-CV-337, Dkt.
        No. 199 (E.D. Tex. June 10, 2005) (Ward, J.) (“Datastream”) (attached to
        Plaintiff’s opening brief (Dkt. No. 212) as pages 2–21 of 183 of Exhibit E);

        Alexsam, Inc. v. Humana Inc., No. 2:07-CV-288, Dkt. No. 114 (E.D. Tex.
        Aug. 28, 2009) (Ward, J.) (“Humana”) (attached to Plaintiff’s opening brief (Dkt.
        No. 212) as pages 22–38 of 183 of Exhibit E);

        Alexsam, Inc. v. UnitedHealth Group Inc., et al., No. 2:07-CV-512, Dkt. No. 102
        (E.D. Tex. Dec. 2, 2010) (Everingham, J.) (“UnitedHealth”) (attached to
        Plaintiff’s opening brief (Dkt. No. 212) as pages 39–41 of 183 of Exhibit E);

        Alexsam, Inc. v. IDT Corp., No. 2:07-CV-420, Dkt. No. 105 (E.D. Tex. June 29,
        2010) (Ward, J.) (“IDT”) (attached to Plaintiff’s opening brief (Dkt. No. 212) as
        pages 42–60 of 183 of Exhibit E);




                                                 4
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 5 of 49 PageID #: 8168




       Alexsam, Inc. v. Pier 1 Imports, Inc., No. 2:08-CV-15 (E.D. Tex. Aug. 17, 2011)
       (Everingham, J.) (“Pier 1”) (attached to Plaintiff’s opening brief (Dkt. No. 212) as
       pages 61–63 of 183 of Exhibit E);

       Alexsam, Inc. v. Best Buy Co., Inc., et al., No. 2:10-CV-93, Dkt. No. 180 (E.D.
       Tex. Apr. 9, 2012) (Craven, J.) (“Best Buy”) (attached to Plaintiff’s opening brief
       (Dkt. No. 212) as pages 64–103 of 183 of Exhibit E);

       Alexsam, Inc. v. Best Buy Co., Inc., et al., No. 2:10-CV-93, Dkt. No. 331 (E.D.
       Tex. Nov. 14, 2012) (Schneider, J.) (attached to Plaintiff’s opening brief (Dkt.
       No. 212) as pages 104–115 of 183 of Exhibit E);

       Alexsam, Inc. v. Green Dot Corp., et al., No. 2:15-CV-05742, Dkt. No. 112 (C.D.
       Cal. June 14, 2016) (Snyder, J.) (“Green Dot”) (attached to Plaintiff’s opening
       brief (Dkt. No. 212) as pages 116–141 of 183 of Exhibit E);

       Alexsam, Inc. v. Green Dot Corp., et al., No. 2:15-CV-05742, Dkt. No. 124 (C.D.
       Cal. Sept. 12, 2016) (Snyder, J.) (attached to Plaintiff’s opening brief (Dkt.
       No. 212) as pages 142–145 of 183 of Exhibit E);

       Alexsam, Inc. v. MasterCard Int’l Inc., No. 1:15-CV-2799, Dkt. No. 186
       (E.D.N.Y. June 11, 2018) (Gold, J.) (“MasterCard”) (attached to Plaintiff’s
       opening brief (Dkt. No. 212) as pages 146–166 of 183 of Exhibit E);

       Alexsam, Inc. v. MasterCard Int’l Inc., No. 1:15-CV-2799, Dkt. No. 237
       (E.D.N.Y. June 17, 2020) (Glasser, J.) (attached to Plaintiff’s opening brief (Dkt.
       No. 212) as pages 167–183 of 183 of Exhibit E); and

       Alexsam, Inc. v. Cigna Corp., et al., No. 2:20-CV-81 (Lead Case), -82
       (Consolidated Case), Dkt. No. 71 (E.D. Tex. April 20, 2021) (Payne, J.)
       (“Cigna”) (attached to Plaintiff’s opening brief as Exhibit B).

       Plaintiff has also discussed another case regarding the patent-in-suit that is pending in the

District of Utah. See Alexsam, Inc. v. HealthEquity, Inc., 477 F. Supp. 3d 1227 (D. Utah 2020)

(Nielson, J.) (denying a motion to dismiss based on 35 U.S.C. § 101). 1


1
  The Utah court found individual components such as a “processing hub” were not inventive,
but “[t]he court finds it plausible that, even if each element of the claims was itself conventional,
the ordered combination and specific arrangement of these conventional pieces described by
claims was ‘non-conventional and non-generic’ at the time of invention.” 477 F. Supp. 3d at
1234. The Utah court therefore denied the 35 U.S.C. § 101 motion to dismiss. The defendant
attempted an interlocutory appeal, which the Federal Circuit denied. See 825 F. App’x 927 (Fed.
Cir. 2020). The Utah district court case remains pending. See No. 2:19-CV-00445 (D. Utah.)

                                                  5
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 6 of 49 PageID #: 8169




        Plaintiff asserts each of the following claims of the ’608 Patent against one or more

Defendants in the present case (independent claims bolded): Claims 34, 35–39, 44, 45, 60, 61–

63, 65, and 66.

        Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

preliminary constructions with the aim of focusing the parties’ arguments and facilitating

discussion. Those preliminary constructions are noted below within the discussion for each

term.

                                   II. LEGAL PRINCIPLES

        “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention

to which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir.

2004)). Claim construction is clearly an issue of law for the court to decide. Markman v.

Westview Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

(1996). “In some cases, however, the district court will need to look beyond the patent’s

intrinsic evidence and to consult extrinsic evidence in order to understand, for example, the

background science or the meaning of a term in the relevant art during the relevant time period.”

Teva, 135 S. Ct. at 841 (citation omitted). “In cases where those subsidiary facts are in dispute,

courts will need to make subsidiary factual findings about that extrinsic evidence. These are the

‘evidentiary underpinnings’ of claim construction that we discussed in Markman, and this

subsidiary factfinding must be reviewed for clear error on appeal.” Id. (citing 517 U.S. 370).

        To determine the meaning of the claims, courts start by considering the intrinsic

evidence. See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388

F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc.,



                                                 6
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 7 of 49 PageID #: 8170




262 F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d

at 861. Courts give claim terms their ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the entire patent. Phillips,

415 F.3d at 1312–13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir.

2003).

         The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim

can be very instructive. Id. Other asserted or unasserted claims can aid in determining the

claim’s meaning because claim terms are typically used consistently throughout the patent. Id.

Differences among the claim terms can also assist in understanding a term’s meaning. Id. For

example, when a dependent claim adds a limitation to an independent claim, it is presumed that

the independent claim does not include the limitation. Id. at 1314–15.

         “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id.

at 1315 (quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to

the claim construction analysis. Usually, it is dispositive; it is the single best guide to the

meaning of a disputed term.’”        Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). This is true because a patentee may define his own

terms, give a claim term a different meaning than the term would otherwise possess, or disclaim

or disavow the claim scope. Phillips, 415 F.3d at 1316. In these situations, the inventor’s

lexicography governs. Id. The specification may also resolve the meaning of ambiguous claim

terms “where the ordinary and accustomed meaning of the words used in the claims lack



                                                 7
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 8 of 49 PageID #: 8171




sufficient clarity to permit the scope of the claim to be ascertained from the words alone.”

Teleflex, 299 F.3d at 1325. But, “[a]lthough the specification may aid the court in interpreting

the meaning of disputed claim language, particular embodiments and examples appearing in the

specification will not generally be read into the claims.” Comark Commc’ns, Inc. v. Harris

Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-Devices, Inc.,

848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord Phillips, 415 F.3d at 1323.

       The prosecution history is another tool to supply the proper context for claim

construction because a patent applicant may also define a term in prosecuting the patent. Home

Diagnostics, Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the

specification, a patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution

history (or file wrapper) limits the interpretation of claims so as to exclude any interpretation that

may have been disclaimed or disavowed during prosecution in order to obtain claim allowance.”

Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       Although extrinsic evidence can be useful, it is “less significant than the intrinsic record

in determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317

(citations and internal quotation marks omitted). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too

broad or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly,

expert testimony may aid a court in understanding the underlying technology and determining

the particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic




                                                  8
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 9 of 49 PageID #: 8172




evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.” Sonix Tech. Co.

v. Publications Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

       “[P]rior orders in related cases do not bar the Court from conducting additional

construction in order to refine earlier claim constructions.” TQP Dev., LLC v. Intuit Inc., No.

2:12-CV-180-WCB, 2014 WL 2810016, at *6 (E.D. Tex. June 20, 2014) (Bryson, J., sitting by

designation).

       In general, however, prior claim construction proceedings involving the same patents-in-

suit are “entitled to reasoned deference under the broad principals of stare decisis and the goals

articulated by the Supreme Court in Markman, even though stare decisis may not be applicable

per se.” Maurice Mitchell Innovations, LP v. Intel Corp., No. 2:04-CV-450, 2006 WL 1751779,

at *4 (E.D. Tex. June 21, 2006) (Davis, J.); see TQP, 2014 WL 2810016, at *6 (“[P]revious

claim constructions in cases involving the same patent are entitled to substantial weight, and the

Court has determined that it will not depart from those constructions absent a strong reason for

doing so.”); see also Teva, 135 S. Ct. at 839–40 (“prior cases will sometimes be binding because



                                                 9
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 10 of 49 PageID #: 8173




 of issue preclusion and sometimes will serve as persuasive authority”) (citation omitted); Finisar

 Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1329 (Fed. Cir. 2008) (noting “the importance of

 uniformity in the treatment of a given patent”) (quoting Markman v. Westview Instruments, Inc.,

 517 U.S. 370, 390 (1996)).

                                       III. AGREED TERMS

          The parties reached agreement on constructions as stated in their April 30, 2021 Joint

 Claim Construction Chart filed pursuant to P.R. 4-3 (Dkt. No. 202 at 3–4) and their June 11,

 2021 Joint Claim Construction Chart filed pursuant to P.R. 4-5(d) (Dkt. No. 232, Ex. A at A-8–

 A-12).    Those agreements are set forth in Appendix A to the present Claim Construction

 Memorandum and Order.

                                      IV. DISPUTED TERMS

          The parties, in their respective briefing, organize the disputed terms slightly differently.

 Rather than attempt to divine an ideal ordering and arrangement of the disputed terms, the Court

 uses the numbering of disputed terms set forth in Plaintiff’s opening brief. Also, Plaintiff points

 to varying statements regarding the level of skill of a person of ordinary skill in the art. See Dkt.

 No. 212 at 6–7; see also Dkt. No. 223 at 3. Any apparent disagreement in this regard does not

 affect the Court’s claim construction analysis and is therefore not further addressed herein.




                                                  10
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 11 of 49 PageID #: 8174




 1. “banking network”

    Plaintiff’s Proposal                  Defendant SPG                  Third Party Defendants
                                                                           AmEx, Blackhawk,
                                                                               U.S. Bank

 A set of interconnected        This claim element is indefinite underA set of interconnected
 computers used by banks        § 112 because it fails to inform, withcomputers used by banks
 and financial institution[s]   reasonable certainty, those skilled inand financial institutions
 for purposes of conducting     the art about the scope of the        for purposes of conducting
 and processing financial       invention.                            and processing financial
 transactions, and which                                              transactions, and which
 utilizes a processing hub;     To the extent that it can be incorporates and utilizes a
 Not indefinite                 understood:                           processing hub
                                    A set of interconnected computers
                                used by banks and financial
                                institutions    for     purposes   of
                                conducting and processing financial
                                transactions, and which incorporates
                                and utilizes a processing hub

 Dkt. No. 202, Ex. A at 1; Dkt. No. 212 at 11 (emphasis added); Dkt. No. 222 at 8 (emphasis

 added); Dkt. No. 232, Ex. A at A-1. The parties submit that this term appears in Claims 34, 44,

 60, and 63. Dkt. No. 202, Ex. A at 1; Dkt. No. 232, Ex. A at A-1 (independent claims bolded).

        Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “a set of interconnected computers used by banks and

 financial institutions for purposes of conducting and processing financial transactions, and which

 utilizes a processing hub.”

        (a) The Parties’ Positions

        Plaintiff argues that “the context of the claims provides clarity for the ‘banking network’

 element.” Dkt. No. 212 at 12. Plaintiff also submits that “the specification uses ‘banking

 network’ to encompass all of the networks that interface with retail POS devices for the purpose

 of routing financial card transactions to a card processing hub.” Id. at 13. Plaintiff proposes that

 the Court adopt the Cigna construction. Id.

                                                  11
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 12 of 49 PageID #: 8175




        SPG responds that this claim term is unclear because “a POSITA would understand that

 the banking network, or rather each type of banking network, would need to be modified and

 would require a different solution for handling the multifunction cards.” Dkt. No. 223 at 17.

 SPG likewise argues that persons of skill in the art “would not know with any certainty what the

 ‘banking network’ includes, whether it includes modifications, or how non-standard cards and

 functions may be used and performed on it.” Id. at 18.

        The Third Party Defendants respond that “Defendants’ construction includes this

 ‘incorporates’ phrase, maintaining the same construction that has been adopted for this claim

 term in many other cases in which it was contested.” Dkt. No. 222 at 8. The Third-Party

 Defendants also submit that “neither side in the Cigna case proposed including the word

 ‘incorporates,’ and the parties [in Cigna] substantially agreed upon the term’s construction

 during the Markman hearing.”       Id. at 9.   The Third Party Defendants argue that, during

 prosecution, “Applicant expressly defined the characteristics of the claimed ‘banking network’

 via amendment.” Id. at 10.

        Plaintiff replies that “SPG mischaracterizes the purpose of the banking network and

 ‘unique identification number’ with respect to the Processing Hub and transaction processor,”

 and “[a]ny attempt by SPG to construe ‘banking network’ in a vacuum divorced from the other

 elements of the claim, such as the transaction processor and Processing Hub, is improper.” Dkt.

 No. 228 at 5 (citations omitted).      Plaintiff also argues that “[d]espite SPG’s allegations

 otherwise, there are not different types of banking networks.” Id. Instead, Plaintiff argues,

 “[t]here is only one banking network, and a POSITA would understand what the term ‘banking

 network’ encompassed.” Id. (citations omitted). Plaintiff submits: “Simply put, there are no

 modifications to the banking network other than what is explicitly identified in the specification,



                                                 12
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 13 of 49 PageID #: 8176




 which is the addition of a Processing Hub on the banking network and the modification of

 existing transaction processors to route multifunction card transactions on the banking network

 to a Processing Hub using the BIN.” Id. at 6. Finally, Plaintiff argues: “SPG and the Third-Party

 Defendants’ proposed inclusion of the phrase ‘incorporates and’ is redundant. The processing

 hub can only utilize the banking network if it is incorporated in some manner.” Id. at 7.

        At the June 24, 2021 hearing, Plaintiff agreed with the Court’s preliminary construction,

 and Plaintiff reiterated that the banking network is not novel. Rather, Plaintiff argued, the

 existing banking network is being used in a novel way. SPG reiterated its arguments that the

 term is unclear.      Defendants also maintained their arguments that the banking network

 “incorporates” a processing hub. The Third Party Defendants urged that the banking network

 must include some processing hub, even if it is not the same processing hub recited in the claims.

        (b) Analysis

        Claims 34 and 44, for example, recite (emphasis added):

        34. A system comprising:
                a. at least one electronic gift certificate card having an electronic gift
        certificate card unique identification number encoded on it, said electronic gift
        certificate card unique identification number comprising a bank identification
        number approved by the American Banking Association for use in a banking
        network;
                b. a transaction processor receiving electronic gift card activation data
        from an unmodified existing standard retail point-of-sale device, said electronic
        gift certificate card activation data including said unique identification number
        and an electronic gift certificate card activation amount;
                c. a processing hub receiving directly or indirectly said activation data
        from said transaction processor; and
                d. said processing hub activating an account corresponding to the
        electronic gift certificate card unique identification number with a balance
        corresponding to the electronic gift certificate activation amount.

        ***

        44. The system of claim 34, wherein the transaction processor is coupled to the
        banking network.

                                                 13
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 14 of 49 PageID #: 8177




        In Cigna, the Court construed “banking network” to mean “a set of interconnected

 computers used by banks and financial institutions for purposes of conducting and processing

 financial transactions, and which utilizes a processing hub.” Cigna at 39–42.

        The specification discloses:

        The system 108 comprises a plurality of cards 101, a sponsor bank processor 102,
        and a processing hub 103, which serves as the nerve center of the system 108. . . .
        In order to achieve the desired functionality, the system 108 uses existing banking
        networks in a unique and novel way to gain access to virtually all existing retail
        point-of-sale (POS) devices 105. * * *

        To access these POS devices, the operator of the system 108 must apply for and
        obtain a Bank Identification Number (BIN) from the American Banking
        Association. The BIN serves as a unique identifier of the multifunction card
        system 108 within the banking network. * * *

        * * * By using one of these numbers, the card 101 will be recognized by almost
        all existing POS devices 105 as a debit or credit card, and its transactions will be
        automatically routed by the banking system to the correct destination. This
        occurs regardless of the type of POS device 105 used, since all such devices are
        designed to interface with the banking network.

 ’608 Patent at 4:20–67 (emphasis added); see id. at Fig. 2.

        As the parties in Cigna substantially agreed at the April 14, 2021 hearing in Cigna, the

 “processing hub” in Claim 32 is not part of a conventional banking network but rather operates

 in conjunction with such a banking network. Cigna at 41. For this reason, Cigna adopted the

 Datastream construction but omitted the word “incorporates.” Id.

        SPG argues that the patentee created confusion during prosecution as to whether and how

 an existing banking network would be modified according to the claimed invention.

 SPG submits:

        The applicant added the reference to the banking network to each claim during
        prosecution to overcome prior art. The applicant added that the unique
        identification number of the cards comprise a “[BIN] approved by the American
        [Bankers] Association for use in a banking network” since the prior art allegedly

                                                 14
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 15 of 49 PageID #: 8178




         could not “function in an existing banking network” as it “lack[ed] the critical
         feature of the [BIN] . . . which permits access to the banking network.” (Ex. 1[,
         June 24, 1999 Amendment] at ALEXSM0000138–140.) The applicant went on to
         state that the “present invention . . . claims, the unique advantage of providing a
         system which can be used flexibly with a variety of different encoded cards that
         include . . . a [BIN] . . . [that] allow[s] the existing [POS] system . . . and the
         existing banking network and existing bank processing hubs, to be used to
         activate or recharge phone cards, electronic gift certificates and other types and
         functionality described and claimed.” (Id. at ALEXSM0000140.)

 Dkt. No. 223 at 16–17; see id., Ex. 1, June 24, 1999 Amendment at 11 (ALEXSM0000139)

 (stating that a “banking network” “necessarily, by virtue of its being a banking network,

 incorporates and utilizes a bank processing hub”).

         On balance, SPG does not persuasively show that the above-cited prosecution history

 gives rise to any “confusion created by the patentee about its claim scope.” See Teva Pharm.

 USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1344 (Fed. Cir. 2015). Further, the cited prosecution

 history does not set forth a lexicography. Instead, the patentee simply characterized the claimed

 invention as serving to augment the existing banking network. See Dkt. No. 223, Ex. 1, June 24,

 1999 Amendment at 10–12 (ALEXSM0000138–40). The additional authorities cited by SPG do

 not compel otherwise. See MONKEYmedia, Inc. v. Apple, Inc., No. A-10-CA-319-SS, 2015 WL

 4758489, at *13 (W.D. Tex. Aug. 11, 2015); see also Virtual Sols., LLC v. Microsoft Corp., 925

 F. Supp. 2d 550, 562–70 (S.D.N.Y. Feb. 15, 2013), aff’d, 540 F. App’x 997 (Fed. Cir. 2013)

 (claim indefinite because “one of ordinary skill in the art would view it as critical to know the

 relationship between [two limitations],” which were used in contradictory ways, “and because

 the [patent] fails to disclose this relationship”). 2




 2
   Also, the deposition testimony of Plaintiff’s expert cited by SPG does not give rise to any
 indefiniteness. See Dkt. No. 223, Ex. 3, May 27, 2021 Zatkovich dep. at 50:15–55:1, 57:23–
 58:13 & 73:3–5.

                                                     15
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 16 of 49 PageID #: 8179




           Moreover, Plaintiff reaffirms in the present case that “there are no modifications to the

 banking network other than what is explicitly identified in the specification, which is the addition

 of a Processing Hub on the banking network and the modification of existing transaction

 processors to route multifunction card transactions on the banking network to a Processing Hub

 using the BIN.” Dkt. No. 228 at 6 (footnote omitted); see ’608 Patent at 4:33–35 (“the system

 108 uses existing banking networks in a unique and novel way to gain access to virtually all

 existing retail point-of-sale (POS) devices 105”); see also Dkt. No. 212, Ex. D, Sept. 18, 2020

 Zatkovich Decl. at ¶ 24 (“[T]he invention does not indicate that the mere addition of an ABA

 approved BIN on the cards would allow the existing banking network to perform those functions.

 That is the purpose of the transaction processors and the Processing Hub.”) (internal quotation

 marks omitted) & ¶ 29 (“one of the features of the invention is that the banking network itself is

 not modified”).

           Finally, although SPG’s arguments regarding sufficiency of disclosure (see, e.g., Dkt. No.

 223 at 19) may perhaps bear upon other issues, such as enablement or written description, SPG’s

 arguments do not demonstrate indefiniteness.

           As to the proper construction in light of the arguments submitted here, Defendants do not

 sufficiently justify adding the word “incorporates” to the Cigna construction, and Defendants’

 proposal might give rise to additional disputes regarding the nature or degree of incorporation.

 The opinions of Plaintiff’s expert regarding “incorporate,” cited hereby Defendants, are taken out

 of context by Defendants and do not justify departing from the Cigna construction. See Dkt.

 No. 212, Ex. D, Sept. 18, 2020 Zatkovich Decl. at ¶ 29 3; see also Dkt. No. 223, Ex. 3, May 27,


 3
     Plaintiff’s expert opines (Dkt. No. 212, Ex. D, Sept. 18, 2020 Zatkovich Decl. at ¶ 29):
           [SPG’s expert] further implies that the banking network would have to be altered
           in some fashion and therefore needs a modified definition over and above the

                                                   16
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 17 of 49 PageID #: 8180




 2021 Zatkovich dep. at 48:4–6 (“The banking network clearly does incorporate a processing hub

 for the use of multifunction cards, but by defining the term ‘banking network’ in and of itself, a

 banking network exists without a processing hub being placed on the banking network.”). The

 construction should therefore again set forth that a processing hub is utilized by a banking

 network, as the claimed inventions are directed to this interaction and to this enhancement of the

 existing banking network. 4

         Any remaining dispute regarding whether a particular composition of network elements

 meets the “banking network” limitation is a question of fact for the finder of fact rather than a

 question of law for claim construction. See PPG Indus. v. Guardian Indus. Corp., 156 F.3d

 1351, 1355 (Fed. Cir. 1998) (“after the court has defined the claim with whatever specificity and

 precision is warranted by the language of the claim and the evidence bearing on the proper

 construction, the task of determining whether the construed claim reads on the accused product is

 for the finder of fact”); see also Acumed LLC v. Stryker Corp., 483 F.3d 800, 806 (Fed. Cir.

 2007) (“[t]he resolution of some line-drawing problems . . . is properly left to the trier of fact”)

 (citing PPG, 156 F.3d at 1355); Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc., 815

 F.3d 1314, 1318–19 (Fed. Cir. 2016) (citing PPG, 156 F.3d at 1355; citing Acumed, 483 F.3d at

 806).



         existing standard banking network. However, one of the features of the invention
         is that the banking network itself is not modified and therefore does not explicitly
         require any further caveats such as “incorporates and uses utilizes [sic] a
         processing hub”. As far as the banking network is concerned all the components
         of this invention are transparent to the network. In other words, the transaction
         processor and Processing Hub follow the same rules as any other transaction
         routing or processing component on banking network.
 4
   Moreover, Defendants have not clearly explained any meaning of “incorporates” that is
 different from “utilizes,” so including “incorporates” in the construction would add confusion
 without any discernible clarifying effect.

                                                 17
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 18 of 49 PageID #: 8181




           The Court accordingly hereby construes “banking network” to mean “a set of

 interconnected computers used by banks and financial institutions for purposes of

 conducting and processing financial transactions, and which utilizes a processing hub.”

 2. “loyalty data”

     Plaintiff’s Proposal                    Defendant SPG                       Third Party
                                                                             Defendants AmEx,
                                                                            Blackhawk, U.S. Bank

 No construction necessary; This claim element is indefinite under         Blackhawk and U.S.
 not indefinite 5           § 112 because it fails to inform, with         Bank:
                            reasonable certainty, those skilled in            No      construction
                            the art about the scope of the invention.      necessary.
                            To the extent that it can be understood:
                                Data transmitted when a loyalty            AmEx:
                            card is swiped through an unmodified               No position taken as
                            existing standard retail point-of-sale         “loyalty data” is not
                            device,     comprising      the   unique       present in any of the
                            identification number of the loyalty           claims asserted against
                            card and purchase data representing the        Amex.
                            goods and services purchase amount
                            and allowing for crediting the
                            corresponding account with loyalty
                            points based upon the purchase data

 Dkt. No. 202, Ex. A at 2; Dkt. No. 222 at 10; Dkt. No. 232, Ex. A at A-2. The parties submit

 that this term appears in Claims 45 and 66. Dkt. No. 202, Ex. A at 2; Dkt. No. 232, Ex. A

 at A-2.

           Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “data associated with card usage.”




 5
   Plaintiff previously proposed: “Data transmitted when a loyalty card is swiped through an
 [unmodified existing]/[pre-existing] standard retail point-of-sale device, comprising the unique
 identification number of the loyalty card and purchase data representing the goods and services
 purchase amount; Not indefinite.” Dkt. No. 202, Ex. A at 2; Dkt. No. 212 at 13.

                                                  18
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 19 of 49 PageID #: 8182




        (a) The Parties’ Positions

        Plaintiff argues that “[a] POSITA [(person of ordinary skill in the art)] would understand

 that this loyalty data is associated with the user’s card based on the unique identification number,

 and the card’s usage would generate the purchase data.” Dkt. No. 212 at 14 (citation omitted).

 Plaintiff proposes the Green Dot construction, arguing that Green Dot already considered

 arguments similar to those presented by SPG in the present case. See id. at 15–16. Finally,

 Plaintiff argues that “SPG seeks to limit ‘loyalty data’ to a preferred embodiment from the

 specification,” and “the construction proposed by SPG and [its expert] is contrary to what one of

 ordinary skill in the art would have understood at the time . . . .” Id. at 16–17 (citations omitted).

        SPG responds:

        Like with “banking network,” a POSITA would not know with reasonable
        certainty what the term “loyalty data” means in view of the inherent
        contradictions surrounding its use among the claims. In claims 12 and 20 “loyalty
        data” is defined as “comprising the unique identification number of the card and
        purchase” amount or data sent from a POS device. Substituting that definition
        into claims 45 and 66 renders them nonsensical.

 Dkt. No. 223 at 21 (citing Dkt. No. 212, Ex. F, Sept. 18, 2020 Mott Decl. at ¶ 53). SPG submits

 that “the patent describes and claims ‘loyalty data’ in inconsistent and irreconcilable ways as

 something associated with a card based on card usage (claims 45 and 66), the card unique

 identification number and purchase amount (claims 12 and 20), and loyalty credit or points

 (9:62–10:1).” Dkt. No. 223 at 23 (citing ’608 Patent).

        Blackhawk and U.S. Bank respond that “[n]ot every term requires a construction, and

 here what the patentee intended to cover by the claims is apparent from the context of the claims

 themselves.” Dkt. No. 222 at 11. Blackhawk and U.S. Bank argue that “AlexSam and SPG both

 seek to introduce constructions of ‘loyalty data’ that on their face are not applicable to either




                                                  19
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 20 of 49 PageID #: 8183




 claim 45 or claim 66,” and “the Green Dot construction for ‘loyalty data’ does not appear to be

 applicable to claims that do not already include a ‘loyalty card.’” Id. at 11 & 13.

        Plaintiff replies that “SPG is improperly importing other claim limitations into the

 construction of ‘loyalty data’ that are not necessary, but are a requirement for associating the

 ‘loyalty data’ (which is a separate limitation in those claim elements).” Dkt. No. 228 at 7–8

 (citations omitted). Plaintiff also argues that “SPG’s inclusion of ‘loyalty points’ into their

 proposed construction of ‘loyalty data’ conflicts with the plain language of the specification and

 only injects further confusion as [to] what loyalty data is when SPG’s proposed construction of

 ‘loyalty data’ is inserted into the claim language of Claim 45 and 66.” Id. at 8 (footnote

 omitted).

        At the June 24, 2021 hearing, Plaintiff, Blackhawk, and U.S. Bank were amenable to the

 Court’s preliminary construction. SPG maintained that if the Court does not find the term

 indefinite, crediting an account is an important aspect of loyalty data.

        (b) Analysis

        The Summary of the Invention states:

        In a preferred embodiment, the multifunction card system further comprises at
        least one loyalty card having a unique identification number encoded on it, the
        identification number comprising a bank identification number corresponding to
        the multifunction card system; means for receiving loyalty data from an existing
        standard retail point-of-sale device when the loyalty card is swiped through the
        point-of-sale device, the loyalty data comprising the unique identification number
        of the loyalty card and a purchase amount; and means for crediting an account
        corresponding to the loyalty card with a number of loyalty points proportional to
        the purchase amount.

 ’608 Patent at 3:42–53 (emphasis added).

        The patentee did not thereby set forth a definition of “loyalty data.” Instead, this is a

 disclosure of what loyalty data comprises in a particular embodiment. See id.



                                                  20
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 21 of 49 PageID #: 8184




         SPG argues that “[i]n claims 12 and 20, ‘loyalty data’ is defined as ‘comprising the

 unique identification number of the card and purchase’ amount or data sent from a POS device,”

 and “[s]ubstituting that definition into claims 45 and 66 renders them nonsensical.” Dkt. No. 223

 at 21 (citing id., Ex. F, Sept. 18, 2020 Mott Decl. at ¶ 53). For example, dependent Claim 12

 includes “means for receiving loyalty data from an existing standard retail point-of-sale device

 when said loyalty card is swiped through the point-of-sale device, said loyalty data comprising

 the unique identification number of the loyalty card and purchase data.” Dependent Claim 20

 includes a similar limitation.

         But Claims 12 and 20 merely recite limitations as to what the loyalty data “compris[es]”

 in those claims. SPG does not show how this purportedly amounts to a definition applicable to

 all claims.

         SPG also argues that “[t]he specification only makes matters worse as it appears to use

 ‘loyalty data’ interchangeably with ‘loyalty points’” (Dkt. No. 223 at 22), but the cited portion of

 the specification is consistent with “loyalty data” and “loyalty points” being distinct from one

 another:

         [T]he loyalty data could be used to simultaneously credit other databases of the
         system 108. For instance, instead of awarding loyalty points, the system could
         add value in real time to a record in the phone database 204 at the prepaid phone
         card issuer hub 104, thus rewarding the customer with free phone time. Loyalty
         points might also be converted into a dollar value for use at the retail location.

 ’608 Patent at 9:62–10:1 (emphasis added); see id. at 5:9–12 (“By providing a means for any

 given POS device 105 to connect to the processing hub 103, the system 108 allows a retailer to

 remotely activate or add value or loyalty data to a system card.”); see also id. at 9:26–61. Also

 of note, Green Dot construed “loyalty points” to mean “a unit of measurement earned from or

 relating to a loyalty card program.” Green Dot at 18–21.



                                                 21
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 22 of 49 PageID #: 8185




        On balance, SPG fails to demonstrate any internal inconsistency or any purportedly

 nonsensical claim language. The authorities cited by SPG, regarding indefiniteness arising from

 nonsensical claim language or inconsistent descriptions of the claimed invention, are therefore

 unpersuasive.   See Virtual Solutions, LLC v. Microsoft Corp., 925 F. Supp. 2d 550, 563

 (S.D.N.Y. 2013); see also In re Walter, 698 F. App’x 1022, 1027 (Fed. Cir. 2017) (“even if it

 were possible to harmonize all of [the patent applicant’s] statements, it is not enough ‘that a

 court can ascribe some meaning to a patent’s claims; the definiteness inquiry trains on the

 understanding of a skilled artisan at the time of the patent application, not that of a court viewing

 matters post hoc’”) (quoting Nautilus, 134 S. Ct. at 2130). The opinions of SPG’s expert are

 likewise unpersuasive. See Dkt. No. 212, Ex. F, Sept. 18, 2020 Mott Decl. at ¶¶ 52–58.

        Green Dot construed “loyalty data” to mean “data transmitted when a loyalty card is

 swiped through an [unmodified existing]/[pre-existing] standard retail point-of-sale device,

 comprising the unique identification number of the loyalty card and purchase data representing

 the goods and services purchase amount.” Green Dot at 15–18.

        As to SPG’s proposal to require “allowing for crediting the corresponding account with

 loyalty points based upon the purchase data,” the claims here at issue already refer to usage of

 the card. Claims 45 and 66 recite (emphasis added):

        45. The system of claim 34, wherein the processing hub associates loyalty data
        with the electronic gift certificate card based upon the usage of the electronic gift
        certificate card.

        ***

        66. The method of claim 60, further comprising associating loyalty data with the
        card based upon usage of the card.

        SPG also cites a portion of the Summary of the Invention that refers to “crediting an

 account corresponding to the loyalty card with a number of loyalty points proportional to the

                                                  22
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 23 of 49 PageID #: 8186




 purchase amount,” but this disclosure (reproduced above) pertains to specific features of a

 particular embodiment rather than necessarily the claimed invention as a whole. ’608 Patent at

 3:42–53.

        Also, although Claim 66 requires a card swipe (as recited in the claim from which

 Claim 66 depends, namely Claim 60), Claim 45 depends from Claim 34, and neither Claim 34

 nor Claim 45 recites a card swipe. SPG proposes (and Plaintiff previously proposed, as noted

 above) that “loyalty data” should be construed so as to include “data transmitted when a loyalty

 card is swiped,” but SPG does not identify any definition or disclaimer in the intrinsic evidence

 regarding requiring a card swipe in the claimed invention as a whole. Indeed, neither of the

 claims here at issue recites a loyalty card.     Instead, these claims recite an electronic gift

 certificate card (Claim 45) or a prepaid card (Claim 66). Further, as the Third Party Defendants

 point out, Green Dot cited claim language reciting that a “loyalty card is swiped through the

 point-of-sale device.” See Green Dot at 15 (citing ’608 Patent at Cl. 12) & 18 n.10 (“Each

 independent claim describing the process by which loyalty data is generated specifically states

 that the data is transmitted when the ‘loyalty card is swiped through the point-of-sale device.’”)

 (citing ’608 Patent at Cls. 12, 20 & 29). No such language appears in the claims here at issue in

 the present case, namely Claims 45 and 66, or the claims from which they depend.

        Based on the foregoing, and based on the context provided by surrounding language in

 the claims at issue and the claims from which they depend, the Court rejects SPG’s proposed

 construction and instead refers to data associated with card usage.

        The Court therefore hereby construes “loyalty data” to mean “data associated with

 card usage.”




                                                 23
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 24 of 49 PageID #: 8187




 3. “prepaid card”

          Plaintiff’s Proposal             Defendant SPG             Third Party Defendants
                                                                   AmEx, Blackhawk, U.S. Bank

 A card that requires a prepaid A card that requires a A card that requires a prepaid
 amount before it can be used   prepaid amount before it amount before it can be used
                                can be used in lieu of cash

 Dkt. No. 202, Ex. A at 3; Dkt. No. 232, Ex. A at A-3. The parties submit that this term appears

 in Claims 60, 65, and 66. Dkt. No. 232, Ex. A at A-3; see Dkt. No. 202, Ex. A at 3 (independent

 claim bolded).

          Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “a card that requires a prepaid amount before it can be

 used.”

          (a) The Parties’ Positions

          Plaintiff urges the Court to adopt the Datastream and IDT construction for this term.

 Dkt. No. 212 at 17–18. Plaintiff argues that SPG’s proposal of “in lieu of cash” should be

 rejected because “the card could be used to pay for goods and services ‘in lieu of’ a number of

 other forms of payment than ‘cash,’” such as traveler’s checks or money orders. Id. at 18 (citing

 ’608 Patent at 7:61–62).

          SPG responds that “the term ‘prepaid card’ is only used in the specification in connection

 with ‘prepaid phone cards’ and ‘electronic gift certificate cards,’” “Alexsam’s expert admitted

 that he had never seen any other value for an electronic gift certificate than in currency, and that

 prepaid phone cards are either measured in ‘dollars’ or minutes that are correlated to a dollar

 amount,” and “SPG’s proposed construction is consistent with the position taken by the applicant

 during prosecution of the ’608 patent.” Dkt. No. 223 at 26–27.




                                                 24
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 25 of 49 PageID #: 8188




        Plaintiff replies that “SPG’s citation to the prosecution history conflates an ‘electronic

 gift certificate’ with a ‘prepaid card,’” and Plaintiff reiterates its arguments that the Court should

 adopt the Datastream construction. Dkt. No. 228 at 8.

        At the June 24, 2021 hearing, Plaintiff agreed with the Court’s preliminary construction.

 SPG submitted that the only prepaid cards disclosed in the specification are electronic gift

 certificate cards. Alternatively, SPG proposed replacing “in lieu of cash” with “in lieu of

 currency.”

        (b) Analysis

        Datastream construed “prepaid card” to mean “a card that requires a prepaid amount

 before it can be used.” Datastream at 13. Plaintiff and the Third Party Defendants propose the

 Datastream construction.

        Notwithstanding the statements by Plaintiff’s expert cited by SPG (see Dkt. No. 223 at

 26–27), and regardless of whether Plaintiff previously agreed with SPG’s proposal (see Dkt. No.

 61 at 2), SPG’s proposal of “in lieu of cash” is inconsistent with the disclosed example of “a

 prepaid card substitute for travelers checks and money orders.” ’608 Patent at 7:61–62.

         SPG also cites prosecution history in which the patentee stated as follows regarding the

 “Nguyen” reference cited by the examiner:

        [A]n electronic gift certificate is a card which can be used in lieu of cash to
        purchase items at one or more retailers. Thus a gift certificate takes the place of
        money for use at a particular one or more retail locations. . . . Thus it is
        respectfully pointed out that the Nguyen reference, contrary to the Examiner’s
        assertion, does not teach that a prepaid phone card used to make telephone calls
        may also function as an electronic gift certificate as presently claimed, but rather
        Nguyen merely teaches a prepaid phone card, good only for obtaining phone
        service, being given as a gift. The distinction is not subtle, as the two items are
        completely different in functionality and result, since a prepaid phone card given
        to a person as a gift as taught by Nguyen is good only to obtain phone service and
        does not permit that person to go to a retailer and use that prepaid phone card to
        purchase goods in lieu of cash.

                                                  25
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 26 of 49 PageID #: 8189




 Dkt. No. 223, Ex. 1, June 24, 1999 Amendment at 17–18 (ALEXSM0000145–46) (emphasis

 added). Of note, the parties have agreed to adopt the DataStream construction of “electronic gift

 certificate card” as meaning “a pre-paid card that operates through an exchange of electronic

 signals and that can be used in lieu of cash.” DataStream at 4; see App’x A (below).

        This prosecution history refers to an “electronic gift certificate,” not a “prepaid card.”

 SPG does not show how the patentee’s discussion of an “electronic gift certificate” can be

 applied to restrict the scope of the different term “prepaid card” so as to require SPG’s proposed

 “in lieu of cash” limitation. Disclosure cited by Defendant that “[p]repaid card systems are used

 by the telephone industry to allow customers to prepurchase long distance calling time,” and that

 “such cards are typically purchased in predefined value increments,” does not compel otherwise.

 ’608 Patent at 1:36–40.

        The Court therefore hereby construes “prepaid card” to mean “a card that requires a

 prepaid amount before it can be used.”




                                                26
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 27 of 49 PageID #: 8190




 4. “processing hub”

    Plaintiff’s Proposal                    Defendant SPG                        Third Party
                                                                              Defendants AmEx,
                                                                                 Blackhawk,
                                                                                  U.S. Bank

 A computer which provides      This claim element is indefinite under       A computer which
 front-end      point-of-sale   § 112 because it fails to inform, with       provides      front-end
 device management and          reasonable certainty, those skilled in the   point-of-sale    device
 message processing for         art about the scope of the invention.        management          and
 card authorizations or             To the extent that it can be             message      processing
 activations; Not indefinite    understood: A computer which provides        for card authorizations
                                front-end        point-of-sale      device   or activations.
                                management and message processing for
                                card authorizations or activations

 Dkt. No. 202, Ex. A at 3; Dkt. No. 212 at 18; Dkt. No. 232, Ex. A at A-4. The parties submit

 that this term appears in Claims 34, 37, 45, 60, and 61. Dkt. No. 202, Ex. A at 3 (independent

 claims bolded); Dkt. No. 232, Ex. A at A-4.

        Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “a computer which provides front-end point-of-sale

 device management and message processing for card authorizations or activations.”

        (a) The Parties’ Positions

        Plaintiff submits that Cigna rejected an argument similar to SPG’s indefiniteness

 argument. Dkt. No. 212 at 19. Plaintiff argues that “[v]iewed in light of the overall claim and

 specification, the term ‘Processing Hub’ informs those skilled in the art about the scope of the

 invention with reasonable certainty.” Id. (citations omitted). Plaintiff further argues that “[t]he

 term ‘Processing Hub’ has definite structure, and a POSITA would know from the specification

 how to program it,” as well as “where a Processing Hub can be placed on a banking network[,]

 how transactions are initiated from a POS devices so that they can be received at a Processing

 Hub[,] how those transactions are routed through a transaction processor to a Processing Hub[,]

                                                 27
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 28 of 49 PageID #: 8191




 how the Processing Hub itself is configured[,] and what type of operations the Processing Hub

 performs.” Id. at 20 (citations omitted).

          SPG submits that “[n]either Alexsam nor its expert dispute that the term has no known

 meaning in the art and is functional.” Dkt. No. 223 at 12. SPG argues that “claiming any and all

 solutions based on what the term does, rather than what it is, renders the term indefinite at the

 point of novelty.”      Id. at 11.   SPG emphasizes that “the processing hub is ‘new’ and

 ‘unconventional,’ and the functions it must perform . . . are complex and vastly different.” Id.

 at 15.

          Plaintiff replies by reiterating that Cigna rejected an indefiniteness argument, and

 Plaintiff argues that “processing hub” “has definite structure.” Dkt. No. 228 at 2–3. Plaintiff

 also argues: “[I]t is not the intent of the patentee to teach details of how a pre-paid phone card

 transaction is processed, or how a medical information card transaction is processed within the

 Processing Hub. The banking institutions and merchants that already performed these functions

 knew how to do so.” Id. at 3–4.

          At the June 24, 2021 hearing, Plaintiff agreed with the Court’s preliminary construction.

 Plaintiff urged that the patent-in-suit does not purport to teach transaction processing but rather

 teaches a multifunction card that utilizes well-known transaction processing techniques in novel

 ways. SPG argued that whereas Plaintiff relies on disclosures regarding generic computer

 hardware and software, there is no disclosure of how to implement the claimed invention, and

 the patent uses functional claiming at the point of novelty.

          (b) Analysis

          Claim 34, for example, recites (emphasis added):

          34. A system comprising:



                                                 28
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 29 of 49 PageID #: 8192




                a. at least one electronic gift certificate card having an electronic gift
        certificate card unique identification number encoded on it, said electronic gift
        certificate card unique identification number comprising a bank identification
        number approved by the American Banking Association for use in a banking
        network;
                b. a transaction processor receiving electronic gift card activation data
        from an unmodified existing standard retail point-of-sale device, said electronic
        gift certificate card activation data including said unique identification number
        and an electronic gift certificate card activation amount;
                c. a processing hub receiving directly or indirectly said activation data
        from said transaction processor; and
                d. said processing hub activating an account corresponding to the
        electronic gift certificate card unique identification number with a balance
        corresponding to the electronic gift certificate activation amount.

        Plaintiff submits that the “processing hub” is a non-conventional component of the

 claimed invention and thus has no well-established meaning in the relevant art. The opinion of

 Plaintiff’s expert, discussing the significance of various disclosures in the specification, is

 persuasive. Dkt. No. 212, Ex. D, Sept. 18, 2020 Zatkovich Decl. at ¶ 34; see, e.g., ’608 Patent

 at 4:14–5:14, 10:65–11:37 & Fig. 2. Such disclosures are sufficient from the perspective of a

 person of ordinary skill in the art, and “[t]he specification need not disclose what is well known

 in the art.” See, e.g., In re Buchner, 929 F.2d 660, 661 (Fed. Cir. 1991).

        Much like the defendants in Cigna, SPG argues that the ’608 Patent sets forth the

 “processing hub” in purely functional terms. SPG submits:

        Those functions include receiving merchant data, POS device data, and card,
        activation, transaction, and recharge data relating to the different types of cards,
        transmitting that data to various card issuer hubs after recognizing a card is
        associated with a particular issuer, accessing and/or operating loyalty, medical,
        and electronic gift certificate card databases based on the card function being used
        and transmitting that information to various parties, activating accounts
        corresponding to each different type of card with a balance corresponding to its
        activation amount, allowing a user to purchase a value up to the balance of that
        amount and approving or declining transactions, increasing the amount
        corresponding to a card when recharged, allowing the use of certain cards to
        obtain phone calling time, seizing accounts corresponding to certain cards as
        instructed by card issuer hubs, instructing card issuer hubs to seize records
        corresponding to certain cards when used, associating loyalty data with cards and

                                                 29
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 30 of 49 PageID #: 8193




        credit loyalty points to accounts based on card usage, and maintaining records of
        all transactions and allowing various parties to access those records.

 Dkt. No. 223 at 12–13 (citations omitted).

        On balance, SPG does not justify departing from the Cigna construction, which is SPG’s

 alternative construction and which Plaintiff and the Third Party Defendants submit as their only

 proposals. See Cigna at 45–49. SPG’s reliance on Halliburton and Ariad, for example, is

 unavailing here just as similar reliance on Halliburton and Ariad was unavailing in Cigna. See

 id. at 47 & 49; see also Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed.

 Cir. 2008) (discussing the “vice of functional claiming” by using “conveniently functional

 language at the exact point of novelty”); Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,

 1353 (Fed. Cir. 2010) (improper to “recite a description of the problem to be solved while

 claiming all solutions to it”). The opinions of SPG’s expert are likewise unpersuasive. Dkt. No.

 212, Ex. F, Sept. 18, 2020 Mott Decl. at ¶¶ 30–35.

        SPG also argues that “processing hub” is a means-plus-function term governed by 35

 U.S.C. § 112, ¶ 6.

        Title 35 U.S.C. § 112(f) (formerly § 112, ¶ 6) provides: “An element in a claim for a

 combination may be expressed as a means or step for performing a specified function without the

 recital of structure, material, or acts in support thereof, and such claim shall be construed to

 cover the corresponding structure, material, or acts described in the specification and equivalents

 thereof.” “In exchange for using this form of claiming, the patent specification must disclose

 with sufficient particularity the corresponding structure for performing the claimed function and

 clearly link that structure to the function.” Triton Tech of Tex., LLC v. Nintendo of Am., Inc., 753

 F.3d 1375, 1378 (Fed. Cir. 2014).




                                                 30
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 31 of 49 PageID #: 8194




        “[T]he failure to use the word ‘means’ . . . creates a rebuttable presumption . . . that

 § 112, para. 6 does not apply.” Williamson v. Citrix Online LLC, 792 F.3d 1339, 1348 (Fed. Cir.

 2015) (citations and internal quotation marks omitted). “When a claim term lacks the word

 ‘means,’ the presumption can be overcome and § 112, para. 6 will apply if the challenger

 demonstrates that the claim term fails to recite sufficiently definite structure or else recites

 function without reciting sufficient structure for performing that function.” Id. at 1349 (citations

 and internal quotation marks omitted).

        Williamson, in an en banc portion of the decision, abrogated prior statements that the

 absence of the word “means” gives rise to a “strong” presumption against means-plus-function

 treatment.   Id. (citation omitted).     Williamson also abrogated prior statements that this

 presumption “is not readily overcome” and that this presumption cannot be overcome “without a

 showing that the limitation essentially is devoid of anything that can be construed as structure.”

 Id. (citations omitted). Instead, Williamson found, “[h]enceforth, we will apply the presumption

 as we have done prior to Lighting World . . . .” Id. (citing Lighting World, Inc. v. Birchwood

 Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004)). In a subsequent part of the decision not

 considered en banc, Williamson affirmed the district court’s finding that the term “distributed

 learning control module” was a means-plus-function term that was indefinite because of lack of

 corresponding structure, and in doing so Williamson stated that “‘module’ is a well-known nonce

 word.” 792 F.3d at 1350.

        Here, “processing hub” does not use any of the words identified by Williamson as a

 “nonce” word lacking structure, and the claim limitations at issue are not “in a format consistent

 with traditional means-plus-function claim limitations.”       Id.   Moreover, above-reproduced

 Claim 34, for example, recites the “processing hub” receiving data from a “transaction



                                                 31
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 32 of 49 PageID #: 8195




 processor,” and Cigna found that the term “transaction processor” refers to a well-known,

 conventional component. See Cigna at 42–45; see also Williamson, 792 F.3d at 1351 (noting

 that the claim at issue “does not describe how the ‘distributed learning control module’ interacts

 with other components in the distributed learning control server in a way that might inform the

 structural character of the limitation-in-question or otherwise impart structure”) (emphasis

 added). The term “processing hub” is thus not merely function, and SPG’s reliance on the Pi-Net

 case is unpersuasive. See Pi-Net Int’l Inc. v. JPMorgan Chase & Co., No. CV 12-282-SLR,

 2014 WL 1997039, at *13 (D. Del. May 14, 2014) (Robinson, J.) (finding “computer system

 executing the back-end transactional application for processing the transaction request in real-

 time” to be governed by 35 U.S.C. § 112, ¶ 6, and indefinite for failing to provide an algorithm

 or “describe how requests are processed”). The Markem-Imaje case cited by SPG is likewise

 unpersuasive.   See Markem-Imaje Corp. v. Zipher Ltd., No. 07-CV-00006-PB, 2012 WL

 3263517, at *8 (D.N.H. Aug. 9, 2012) (Barbador, J.) (“one of ordinary skill in the art, confronted

 by the unbounded functional claiming at issue, would not apprehend what additional structure

 was being claimed to enable the controller to accomplish the recited functions”).

        The Court therefore hereby expressly rejects SPG’s argument that this is a means-plus-

 function term governed by 35 U.S.C. § 112, ¶ 6.

        Finally, the Aristocrat case cited by SPG is unpersuasive because Aristocrat, as to

 principles regarding requirements for disclosure of program algorithms, applies only to means-

 plus-function terms governed by 35 U.S.C. § 112, ¶ 6. See Aristocrat Techs. Australia Pty Ltd.

 v. Int’l Game Tech., 521 F.3d 1328, 1333–34 (Fed. Cir. 2008). SPG’s reliance on the Media

 Rights case is unavailing for the same reason. See Media Rights Techs., Inc. v. Capital One Fin.

 Corp., 800 F.3d 1366, 1374 (Fed. Cir. 2015).



                                                32
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 33 of 49 PageID #: 8196




        The Court therefore adopts the Cigna construction and hereby construes “processing

 hub” to mean “a computer which provides front-end point-of-sale device management and

 message processing for card authorizations or activations.”

 5. “transaction processor”

  Plaintiff’s Proposal                     Defendant SPG                           Third Party
                                                                               Defendants AmEx,
                                                                              Blackhawk, U.S. Bank

 A computer, other than    This claim element is indefinite under § 112      A computer, other than
 a processing hub, that    because it fails to inform, with reasonable       a processing hub, that
 facilitates the card      certainty, those skilled in the art about the     facilitates the card
 transaction and that is   scope of the invention.                           transaction and that is
 remote     from     the                                                     remote      from     the
 unmodified     existing   To the extent that it can be understood, SPG unmodified           existing
 standard retail point-    agrees to adopt the prior construction of this standard retail point-of
 of-sale device; Not       term from the DataStream case:                    sale device
 indefinite                    A computer, other than a processing hub,
                           that facilitates the card transaction and that is
                           remote from the unmodified existing
                           standard retail point-of-sale device

 Dkt. No. 202, Ex. A at 4; Dkt. No. 212 at 21; Dkt. No. 232, Ex. A at A-6–A-7. The parties

 submit that this term appears in Claims 34 and 44. Dkt. No. 202, Ex. A at 4; Dkt. No. 232, Ex. A

 at A-6 (independent claim bolded).

        Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “a computer, other than a processing hub, that facilitates

 the card transaction and that is remote from the unmodified existing standard retail point-of-sale

 device.”

        (a) The Parties’ Positions

        Plaintiff submits that Cigna rejected similar indefiniteness arguments. Dkt. No. 212

 at 21. Plaintiff argues that “a ‘transaction processor’ is a recognized structure in the debit card

 industry.” Id. at 22; see id. at 25. Plaintiff also argues that “[b]ecause the claim itself details the

                                                   33
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 34 of 49 PageID #: 8197




 objectives and operations of the transaction processor, it is not necessary to look to §112 ¶ 6 to

 interpret the claim.” Id. at 23. Plaintiff reiterates that “the ‘transaction processor’ connotes a

 well understood structure—a part of the multifunction system that facilitates debit card

 transactions —and is not intended to generically mean anything that receives and forwards data.”

 Id. (citations omitted). For example, Plaintiff argues that “[a] POSITA would simply look to the

 transaction processors existing in the industry and based on the claims and specification be able

 to program the transaction processor to route certain card transactions to a particular processing

 hub.” Id. at 24 (citation omitted). Plaintiff concludes that “[t]he only modification needed by

 this invention to existing transaction processors is to recognize specific BINs/card numbers, and

 when to route those transactions to a Processing Hub instead of directly to a payment network

 (Amex, Visa) or the issuing bank.” Id. at 25 (citation omitted).

        SPG responds:

        Alexsam’s entire argument that the term “transaction processor” is not indefinite
        rests on the irrelevant fact that normal, standard processors were known and
        understood. However, Alexsam and its expert also repeatedly stated that the
        claimed transaction processor, its connections, and some of its operations are non-
        standard and part of the novelty of the invention. Functionally claiming any and
        all solutions at a point of novelty without even mentioning or discussing the term
        in the specification, as done here, renders the term indefinite under any standard.

 Dkt. No. 223 at 4; see id. at 5–7. SPG also argues: “SPG does not dispute that in many cases the

 term ‘transaction processor’ connotes a known structure, as set forth in Alexsam’s case law and

 acknowledged by SPG’s expert (Dkt. 212-7 at ¶ 28). However, the term ‘transaction processor’

 as used in the ’608 Patent, and by Alexsam’s and its expert’s own admissions, does not.” Dkt.

 No. 223 at 8. SPG further notes, as to the processors disclosed in the specification, cited by

 Plaintiff (“sponsor bank processor 102,” a “bank processor” 208 or 209, and a retailer’s “central

 processor” 201, 202, or 203), “[n]one of the different disclosed processors is referred to as the



                                                 34
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 35 of 49 PageID #: 8198




 ‘transaction processor’ or as being able to process all of the nonstandard card types and data

 types as claimed.” Id. at 9.

        Plaintiff replies that “AlexSam acknowledges that a transaction processor was an existing

 component within the banking and payment industry used by merchants prior to, and after, the

 invention.” Dkt. No. 228 at 1. Plaintiff submits that “the ’608 Patent extended the functionality

 of the transaction processor, and the combination of a transaction processor with the Processing

 Hub was a novel aspect,” and “[w]ithin the ’608 Patent, the operation of the transaction

 processor remains the same, except for the addition of routing information for the BINs of the

 multifunction cards.” Id.

        At the June 24, 2021 hearing, Plaintiff agreed with the Court’s preliminary construction.

 SPG submitted that the term “transaction processor” appears only in the claims and not in the

 specification, and SPG reiterated its arguments that the term is unclear.

        (b) Analysis

        Claims 34 and 44, for example, recite (emphasis added):

        34. A system comprising:
                a. at least one electronic gift certificate card having an electronic gift
        certificate card unique identification number encoded on it, said electronic gift
        certificate card unique identification number comprising a bank identification
        number approved by the American Banking Association for use in a banking
        network;
                b. a transaction processor receiving electronic gift card activation data
        from an unmodified existing standard retail point-of-sale device, said electronic
        gift certificate card activation data including said unique identification number
        and an electronic gift certificate card activation amount;
                c. a processing hub receiving directly or indirectly said activation data
        from said transaction processor; and
                d. said processing hub activating an account corresponding to the
        electronic gift certificate card unique identification number with a balance
        corresponding to the electronic gift certificate activation amount.

        ***



                                                 35
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 36 of 49 PageID #: 8199




        44. The system of claim 34, wherein the transaction processor is coupled to the
        banking network.

 Plaintiff submits:

        In Figure 2 all of the “Retail Central Processors” (blocks 201, 202, 203) are
        operated as transaction processors by merchants; whereas all of the “Bank
        Processors” (blocks 102, 208, 209) are operated as transaction processors by
        banks. For example, the specification describes how the transaction processor
        (e.g. the “bank processor 208”) “receives the data and transmits it over the debit
        network 107. The debit network 107 then forwards the data to the Sponsoring
        bank’s processor 102.” [’608 Patent] at 6:17–19.

 Dkt. No. 212 at 24.

        Plaintiff’s expert likewise submits that transaction processors are well known in the

 relevant art as structures that “route standard debit and credit card transactions from the POS

 devices to/from merchant banks and issuing banks through a banking network.” Id., Ex. D,

 Sept. 18, 2020 Zatkovich Decl. at ¶ 12; see id. at ¶¶ 13–16; see also id. at ¶ 21 (“The only

 modification needed by this invention to existing transaction processors is to recognize specific

 BINs/card numbers, and when to route those transactions to a Processing Hub instead of directly

 to a payment network (Amex, Visa) or the issuing bank.”)

        The statement of Plaintiff’s expert, cited by SPG, that “the term transaction processor is

 functionally claimed” (Dkt. 212, Ex. C, July 31, 2020 Zatkovich Decl. at ¶ 43) does not render

 the claim indefinite or require application of 35 U.S.C. § 112, ¶ 6.

        Similar to the discussion above regarding the term “processing hub,” SPG’s reliance on

 Halliburton, Ariad, and additional authorities is unavailing. See Cigna at 47 & 49; see also

 Halliburton, 514 F.3d at 1255 (discussing the “vice of functional claiming” by using

 “conveniently functional language at the exact point of novelty”); Ariad, 598 F.3d at 1353

 (improper to “recite a description of the problem to be solved while claiming all solutions to it”);

 Medicines Co. v. Mylan, Inc., 853 F.3d 1296, 1306–07 (Fed. Cir. 2017) (“[F]unctional

                                                  36
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 37 of 49 PageID #: 8200




 limitations . . . cannot be ‘so broad that [they] cause[] the claim to have a potential scope of

 protection beyond that which is justified by the specification disclosure.’”); Markem-Imaje, 2012

 WL 3263517, at *8 (finding claims invalid as indefinite under 35 U.S.C. § 112, ¶ 2 because “one

 of ordinary skill in the art, confronted by the unbounded functional claiming at issue, would not

 apprehend what additional structure was being claimed to enable the controller to accomplish the

 recited functions”). The opinions of SPG’s expert are likewise unpersuasive. See Dkt. No. 212,

 Ex. F, Sept. 18, 2020 Mott Decl. at ¶¶ 23–28.

        SPG also argues that “processing hub” is a means-plus-function term governed by

 35 U.S.C. § 112, ¶ 6. Legal principles regarding 35 U.S.C. § 112, ¶ 6 are set forth in the

 discussion of the term “processing hub,” above.

        Here, “transaction processor” does not use any of the words identified by Williamson as a

 “nonce” word lacking structure.      See 792 F.3d at 1350.       The word “processor” connotes

 structure. Cf. Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1354 (Fed. Cir.

 2020) (rejecting finding that 35 U.S.C. § 112, ¶ 6 applied to the term “digital processing unit,”

 noting that “the term ‘digital processing unit’ clearly serves as a stand-in for a ‘general purpose

 computer’ or a ‘central processing unit,’ each of which would be understood as a reference to

 structure in this case, not simply any device that can perform a particular function”); Finjan, Inc.

 v. Proofpoint, Inc., No. 13-CV-5808, 2015 WL 7770208, at *10–*11 (N.D. Cal. Dec. 3, 2015)

 (Gilliam, J.) (“content processor” had specific structure because the claim described interaction

 with the transmitter and receiver, and because the specification identified the component’s

 location).

        This finding is consistent with principles articulated by the Federal Circuit after

 Williamson as well as prior to the abrogated Lighting World decision. See Greenberg v. Ethicon



                                                 37
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 38 of 49 PageID #: 8201




 Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996) (finding that “detent mechanism” was

 not a means-plus-function term because “‘detent’ denotes a type of device with a generally

 understood meaning in the mechanical arts, even though the definitions are expressed in

 functional terms”; “It is true that the term ‘detent’ does not call to mind a single well-defined

 structure, but the same could be said of other commonplace structural terms such as ‘clamp’ or

 ‘container.’ What is important is not simply that a ‘detent’ or ‘detent mechanism’ is defined in

 terms of what it does, but that the term, as the name for structure, has a reasonably well

 understood meaning in the art.”); see also Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1019–

 21 (Fed. Cir. 2017) (finding “wireless device means” not a means-plus-function term, noting that

 “it is sufficient if the claim term is used in common parlance or by persons of skill in the

 pertinent art to designate structure, even if the term covers a broad class of structures and even if

 the term identifies the structures by their function”) (quoting TecSec, Inc. v. Int’l Bus. Machs.

 Corp., 731 F.3d 1336, 1347 (Fed. Cir. 2013)); cf. Linear Tech. Corp. v. Impala Linear Corp.,

 379 F.3d 1311, 1320–21 (Fed. Cir. 2004) (finding that “circuit” terms connoted structure).

        Moreover, Plaintiff asserts, and Cigna found, that the term “transaction processor” refers

 to a well-known, conventional component. See Cigna at 42–45; see also ’608 Patent at 6:15–31,

 6:46–47, 7:62–64 & Fig. 2. The opinions of Plaintiff’s expert are further persuasive in this

 regard. See Dkt. No. 212, Ex. D, Sept. 18, 2020 Zatkovich Supplemental Decl. at ¶ 12 (“A

 transaction processor has been implemented by both retail merchants and bank processors for

 many years.”); see also id. at ¶ 19 (“The novelty that this invention brings for multifunction

 cards is how it combines a transaction processor with a new component of this invention, a

 Processing Hub.”); id. at ¶¶ 11–22.




                                                  38
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 39 of 49 PageID #: 8202




        The various additional cases cited by SPG relate to the particular claim terms there at

 issue and are not persuasive as to the present dispute. See Checkpoint Sys., Inc. v. Hangzhou

 Century Co., No. 5:11-CV-1199, 2014 WL 4930686, at *6 (N.D. Ohio Oct. 1, 2014) (claims

 indefinite as “first structure” was not in the specification so “a person of ordinary skill in the art

 would have no way to know which elements constitute the ‘first structure’”); see also Image

 Processing Techs., LLC v. Samsung Elecs. Co., No. 2:16-CV-505, 2017 WL 2672616, at *32

 (E.D. Tex. June 21, 2017) (“boundary” indefinite when “it is unclear which of the referenced

 four boundaries of the target is referred to”); Abdou v. Alphatec Spine, Inc., No. 12-CV-1804-

 BEN (RBB), 2014 WL 6611422, at *9–*10 (S.D. Cal. Nov. 19, 2014) (“surface” was indefinite

 where there was no indication which surface was the claimed one); Ethicon LLC v. Intuitive

 Surgical, Inc., No. CV 17-871-LPS, 2018 WL 6831169, at *11 (D. Del. Dec. 28, 2018)

 (“actuator arrangement” indefinite when there were “many structures that connect to the housing

 and actuate something”); Pi-Net Int’l Inc. v. JPMorgan Chase & Co., No. CV 12-282-SLR, 2014

 WL 1997039, at *13 (D. Del. May 14, 2014) (finding “computer system executing the back-end

 transactional application for processing the transaction request in real-time” to be governed by

 35 U.S.C. § 112, ¶ 6, and indefinite for failing to provide an algorithm or “describe how requests

 are processed”).

        The Court therefore hereby expressly rejects SPG’s argument that this is a means-plus-

 function term governed by 35 U.S.C. § 112, ¶ 6.

        Further, the Aristocrat case cited by SPG is unpersuasive because Aristocrat, as to

 principles regarding requirements for disclosure of program algorithms, applies only to means-

 plus-function terms governed by 35 U.S.C. § 112, ¶ 6. See 521 F.3d at 1333–34. SPG’s reliance

 on the Media Rights case is unavailing for the same reason. See Media Rights, 800 F.3d at 1374.



                                                  39
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 40 of 49 PageID #: 8203




        Finally, although SPG’s arguments and its expert’s opinions regarding sufficiency of

 disclosure may perhaps bear upon other issues, such as enablement or written description, SPG’s

 arguments do not demonstrate indefiniteness. See Dkt. No. 212, Ex. F, Sept. 18, 2020 Mott

 Decl. at ¶¶ 24–28.

        On balance, SPG does not justify departing from the Cigna construction, which is SPG’s

 alternative construction and which Plaintiff and the Third Party Defendants submit as their only

 proposals.   See Cigna at 42–45; see also Dkt. No. 223 at 4 (“To the extent the claimed

 ‘transaction processor’ is not a novel or inventive aspect of the invention and is merely a normal,

 standard transaction processor, SPG agrees that it should be construed as ‘a computer, other than

 a processing hub, that facilitates the card transaction and that is remote from the unmodified

 existing standard retail point-of-sale device.’”) (citing Dkt. No. 212, Ex. F, Sept. 18, 2020 Mott

 Decl. at ¶ 28).

        The Court therefore hereby adopts the Cigna construction and construes “transaction

 processor” to mean “a computer, other than a processing hub, that facilitates the card

 transaction and that is remote from the unmodified existing standard retail point-of-sale

 device.”




                                                 40
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 41 of 49 PageID #: 8204




 6. Mixed Method-Apparatus

        The dispute as to whether Claims 35, 36, and 39 of the ’608 Patent are invalid as

 improper mixed method-apparatus claims does not appear in the pre-briefing claim term chart

 filed by the parties pursuant to P.R. 4-3 (see Dkt. No. 202, Ex. A), but this dispute is addressed in

 the parties’ briefing and does appear in the post-briefing claim term chart filed by the parties

 pursuant to P.R. 4-5(d). Dkt. No. 232, Ex. A at A-7–A-8.

        Shortly before the start of the June 24, 2021 hearing, the Court provided the parties with

 the following preliminary construction: “Not indefinite.”

        (a) The Parties’ Positions

        SPG argues that Claim 36 of the ’608 Patent is an improper mixed method-apparatus

 claim, and is therefore invalid, because:

        Given that it requires human action, a POSITA would not know when
        infringement occurs, i.e., whether claim 36 covers a system where the activation
        amount is capable of being entered at the POS device[fn] or a system wherein the
        activation amount actually “is entered” at the POS device.

        [fn:] To the extent Alexsam tries to argue that this requirement for human action
        is merely a capability of the POS device, that argument fails because (1) it is not,
        and (2) the POS device is not a claimed component of the system of claim 34,
        which claims the card, transaction processor, and processing hub.

 Dkt. No. 223 at 29 (citations omitted). SPG also argues that “Claim 35 is similar to claim 36

 except that rather than requiring clear human action, it requires that some unidentified device,

 component, or entity encode the activation amount in the unique identification number.” Id.

 Finally, as to Claim 39, SPG argues that “a POSITA would not know with reasonable certainty

 whether infringement occurs when a system simply exists that somehow allows the first digit of

 the BIN to be selected as claimed or is able to be used with cards that have the first digit of the




                                                  41
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 42 of 49 PageID #: 8205




 BIN selected as claimed, or when the first digit of the BIN actually ‘is selected’ from the claimed

 group of numbers by some unidentified person, entity, or device.” Id. at 30.

         Plaintiff replies that “a complete examination demonstrates that dependent claims 35, 36

 and 39 each describes the capabilities of Claim 34’s system, not a user’s actions.” Dkt. No. 228

 at 9.

         At the June 24, 2021 hearing, SPG reiterated the indefiniteness arguments set forth in its

 briefing.

         (b) Analysis

         A single patent may include claims directed to one or more of the classes of
         patentable subject matter, but no single claim may cover more than one subject
         matter class. IPXL Holdings[, LLC v. Amazon.com, Inc.], 430 F.3d [1377,] 1384
         [(Fed. Cir. 2005)] (holding indefinite a claim covering both an apparatus and a
         method of using that apparatus).

 Microprocessor Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 1374 (Fed. Cir.

 2008); see H-W Tech, L.C. v. Overstock.com, Inc., 758 F.3d 1329, 1335 (Fed. Cir. 2014) (finding

 claim indefinite because “it is unclear when infringement occurs”).

         Claims 35, 36, and 39 depend from Claim 34. Claims 34, 35, 36, and 39 recite (emphasis

 added):

         34. A system comprising:
                 a. at least one electronic gift certificate card having an electronic gift
         certificate card unique identification number encoded on it, said electronic gift
         certificate card unique identification number comprising a bank identification
         number approved by the American Banking Association for use in a banking
         network;
                 b. a transaction processor receiving electronic gift card activation data
         from an unmodified existing standard retail point-of-sale device, said electronic
         gift certificate card activation data including said unique identification number
         and an electronic gift certificate card activation amount;
                 c. a processing hub receiving directly or indirectly said activation data
         from said transaction processor; and




                                                 42
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 43 of 49 PageID #: 8206




                d. said processing hub activating an account corresponding to the
        electronic gift certificate card unique identification number with a balance
        corresponding to the electronic gift certificate activation amount.

        35. The system of claim 34, wherein the electronic gift certificate card activation
        amount is encoded in the unique identification number.

        36. The system of claim 34, wherein the electronic gift certificate card activation
        amount is entered at the point-of-sale device.

        ***

        39. The system of claim 34, wherein the first digit of the bank identification
        number is selected from a group of numbers consisting of the numbers four and
        five.

        As to Claim 35, SPG argues: “Given that the limitation of actually encoding is not tied to

 a specific component in the claim, a POSITA would not know whether infringement of claim 35

 occurs when a system merely exists that is able to be used with cards that have the activation

 amount encoded in the identification number or that at some time allows the activation amount to

 be encoded, or when the activation amount actually ‘is encoded’ in the identification number by

 some unclaimed, unspecified system, component, or entity.” Dkt. No. 223 at 30 (citing id.,

 Ex. F, Sept. 18, 2020 Mott Decl. at ¶ 60).

        Contrary to SPG’s arguments, Claim 35 does not “recite[] both apparatus elements and a

 method element that was performed by the apparatus (though not tied to a recited structure).”

 Power Integrations, Inc. v. ON Semiconductor Corp., No. 16-CV-06371-BLF, 2018 WL

 5603631, at *16–*17 (N.D. Cal. Oct. 26, 2018) (Freeman, J.) (discussing Rembrandt Data

 Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339 (Fed. Cir. 2011)). Instead, dependent Claim 35

 recites a further limitation regarding a property of the electronic gift certificate card. This is

 particularly apparent in light of the recital in independent Claim 34 of (emphasis added): “at least

 one electronic gift certificate card having an electronic gift certificate card unique identification



                                                  43
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 44 of 49 PageID #: 8207




 number encoded on it.” The Power Integrations case cited by SPG is therefore unpersuasive.

 See id. 6 The claim language at issue does not give rise to an improper mixed method-apparatus

 claim. The opinion of SPG’s expert to the contrary is unpersuasive. See Dkt. No. 212, Ex. F,

 Sept. 18, 2020 Mott Decl. at ¶ 60.

        As to Claim 36, SPG argues that “[g]iven that it requires human action, a POSITA would

 not know when infringement occurs, i.e., whether claim 36 covers a system where the activation

 amount is capable of being entered at the POS device or a system wherein the activation amount

 actually ‘is entered’ at the POS device.” Dkt. No. 223 at 29 (footnote omitted) (citing id., Ex. F,

 Sept. 18, 2020 Mott Decl. at ¶ 61). SPG also notes that “the POS device is not a claimed

 component of the system of claim 34, which claims the card, transaction processor, and

 processing hub.” Dkt. No. 223 at 29 n.7.

        Yet, Claim 34 (from which Claim 36 depends) does indeed recite “an unmodified

 existing standard retail point-of-sale device” as part of the system. Also, Claim 36 recites not

 “entering” but rather “is entered,” which can be fairly read in conjunction with independent

 Claim 34 as referring to an aspect of the configuration of the recited point-of-sale device. The

 Katz case cited by SPG is therefore distinguishable. See In re Katz, 639 F.3d 1303, 1318 (Fed.

 Cir. 2011) (“the language used in Katz’s claims (‘wherein . . . callers digitally enter data’ and

 ‘wherein . . . callers provide . . . data’) is directed to user actions, not system capabilities”). 7


 6
  The Ariba case cited by SPG is likewise unpersuasive. Ariba, Inc. v. Emptoris, Inc., No.
 CIV.A. 9:07-CV-90, 2008 WL 3482521, at *7 (E.D. Tex. Aug. 7, 2008) (Clark, J.), aff’d,
 No. 2009-1230, 2010 WL 55625 (Fed. Cir. Jan. 8, 2010).
 7
   The Aventis, Visible Connections, and Barkan Wireless cases cited by SPG do not compel
 otherwise. Those decisions turned on the particular claim language at issue in those cases,
 wherein the context of such language connoted action rather than merely system configuration.
 See Aventis Pharma S.A. v. Hospira, Inc., 743 F. Supp. 2d 305, 329–30 (D. Del. 2010) (Sleet, J.)
 (“said therapeutic composition forms or is used to form an injectable solution”); see also Visible
 Connections, LLC v. Zoho Corp., 418 F. Supp. 3d 155, 166 (W.D. Tex. 2019) (Pitman, J.)

                                                  44
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 45 of 49 PageID #: 8208




 Finally, SPG cites disclosure in the specification that a clerk can swipe a card and enter a

 transaction amount (’608 Patent at 7:44–47), but this is merely consistent with Claim 36 reciting

 configuration of the point-of-sale device recited in Claim 34. SPG thus fails to demonstrate

 invalidity as to Claim 36. The claim language at issue does not give rise to an improper mixed

 method-apparatus claim. The opinion of SPG’s expert to the contrary is unpersuasive. See Dkt.

 No. 212, Ex. F, Sept. 18, 2020 Mott Decl. at ¶ 61.

            As to Claim 39, SPG argues that “a POSITA would not know with reasonable certainty

 whether infringement occurs when a system simply exists that somehow allows the first digit of

 the BIN to be selected as claimed or is able to be used with cards that have the first digit of the

 BIN selected as claimed, or when the first digit of the BIN actually ‘is selected’ from the claimed

 group of numbers by some unidentified person, entity, or device.” Dkt. No. 223 at 30 (citing id.,

 Ex. F, Sept. 18, 2020 Mott Decl. at ¶ 62).

            Substantially the same analysis applies to Claim 39 as set forth above for Claim 35. That

 is, dependent Claim 39 recites a further limitation regarding a property of the electronic gift

 certificate card. See, e.g., ’608 Patent at 4:47–65 (“a new type of card will also be recognized by

 such devices if it has a BIN that begins with the same number used by one of the popular card

 issuers”). This does not give rise to an improper mixed method-apparatus claim. The opinion of

 SPG’s expert to the contrary is unpersuasive. See Dkt. No. 212, Ex. F, Sept. 18, 2020 Mott Decl.

 at ¶ 62.

 (system claims reciting “wherein the host user [] selects”); Barkan Wireless IP Holdings, L.P. v.
 Samsung Elecs. Co., No. 2:18-CV-28-JRG, 2019 WL 497902, at *33 (E.D. Tex. Feb. 7, 2019)
 (Payne, J.) (finding that “wherein the add-on base station is owned and installed by an individual
 or entity” did “not recite a mere capability” but rather was “action language” that made it
 “unclear whether infringement of the claim occurs when one creates a system that allows the
 user to own and install the add-on base station, or whether infringement occurs when the user
 actually owns and installs the add-on base station”) (citation, alterations, and internal quotations
 omitted).

                                                   45
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 46 of 49 PageID #: 8209




        The Court therefore hereby expressly rejects Defendant’s mixed-method-apparatus

 indefiniteness arguments as to Claims 35, 36, and 39, and no further construction is necessary
 .
 in this regard.

                                        V. CONCLUSION

        The Court adopts the constructions set forth in this opinion for the disputed terms of the

 patent-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

 other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

 to refrain from mentioning any portion of this opinion, other than the actual definitions adopted

 by the Court, in the presence of the jury. Any reference to claim construction proceedings is

 limited to informing the jury of the definitions adopted by the Court.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 4th day of August, 2021.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 46
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 47 of 49 PageID #: 8210




                                          APPENDIX A

                        Term                                  Parties’ Agreement

 1. “activating an account”                      Making an account functional for use

 (Claims 34, 8 60)

 2. “activation amount”                          A value used to establish the total value of
                                                 goods or services that the user may obtain
 (Claims 34, 35, 36, 37, 60, 62, 63)             upon the prepaid account being made
                                                 functional for use

 3. “activation data”                            Plain and ordinary meaning

 (Claim 34)

 4. “balance corresponding to the electronic gift Plain and ordinary meaning
 certificate activation amount”

 (Claims 34, 37)

 5. “bank identification number approved by A numeric code which identifies a card-issuing
 the American Banking Association for use in a financial institution and that is sanctioned by
 banking network”                              the American Bankers Association

 (Claims 34, 39, 60)

 6. “corresponding to”                           Plain and ordinary meaning

 (Claims 34, 37, 60)

 7. “coupled”                                    Plain and ordinary meaning

 (Claim 44)

 8. “electronic gift certificate card”           A pre-paid card that operates through an
                                                 exchange of electronic signals and that can be
 (Claims 34, 35, 36, 37, 44, 45)                 used in lieu of cash




 8
     Bold indicates independent claims.

                                              47
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 48 of 49 PageID #: 8211




 9. “electronic gift certificate card activation Plain and ordinary meaning
 amount is encoded in the unique identification
 number”

 (Claim 35)

 10. “encoded”                                   Plain and ordinary meaning

 (Claims 34, 35, 60)

 11. “entering”                                  Plain and ordinary meaning

 (Claim 62)

 12. “associates loyalty data with the electronic Plain and ordinary meaning
 gift certificate card based upon usage”

 (Claim 45)

 13. “receiving directly or indirectly”          Plain and ordinary meaning

 (Claim 34)

 14. “recharge/recharging”                       Purchase value for a previously activated card

 (Claim 61)

 15. “swiping the card” and “swiping”            Passing or sliding a card through an electronic
                                                 card reader
 (Claim 60)

 16. “transmitting”                              Plain and ordinary meaning

 (Claims 60, 63)

 17. “unique identification number”              Plain and ordinary meaning

 (Claims 34, 35, 60, 61, 63)

 18. “Unmodified Existing Standard Point-of- A terminal, for making purchases, that is of the
 Sale Device”                                type in use as of July 10, 1997, and that has not
                                             been reprogrammed, customized, or otherwise
 (Claim 60)                                  altered with respect to its software or hardware
                                             for use in the card system.



                                              48
Case 2:19-cv-00331-JRG Document 269 Filed 08/04/21 Page 49 of 49 PageID #: 8212




 19. “Unmodified Existing Standard Retail A terminal, for making purchases at a retail
 Point-of-Sale Device”                    location, that is of the type in use as of July 10,
                                          1997, and that has not been reprogrammed,
 (Claim 34)                               customized, or otherwise altered with respect
                                          to its software or hardware for use in the card
                                          system.


 Dkt. No. 202 at 3–4; Dkt. No. 232, Ex. A at A-8–A-12.




                                              49
